TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2013



                                      NO. 03-13-00118-CR


                             Reginald Darnell Hamilton, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
               BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below. Having reviewed the record

and the briefing, it is the opinion of this Court that there was no reversible error in the judgment

of conviction. IT IS THEREFORE ORDERED that the judgment of conviction is in all things

affirmed; and it appearing that the appellant is indigent and unable to pay costs, that no

adjudication as to costs is made, and that this decision be certified below for observance.